Citation Nr: 1604908	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-25 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus of the right ear.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2014, the Board remanded the case to provide the Veteran with a Travel Board hearing, which took place in May 2014 before the undersigned.  A transcript is of record.  

The Veteran originally claimed entitlement to service connection for bilateral hearing loss, but at his hearing indicated that he considered the claim on appeal to include the symptoms of tinnitus, and the Board took testimony on that issue.  "Multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims."  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  At his hearing, the Veteran testified that he did not know the medical term for hearing ringing and assumed it was encompassed in his claim.  See transcript at 9.  "A claimant's identification of the benefit sought does not require any technical precision."  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009); "Ingram [v. Nicholson, 21 Vet. App. 232, 256-57 (2007)] made clear that the claimant's intent in filing a claim is paramount to construing its breadth."  Clemons, 23 Vet. App. at 5.  Therefore, the Board has expanded the issue on appeal to include entitlement to service connection for tinnitus, as reflected on the title page.


FINDINGS OF FACT

1. Bilateral hearing loss is related to noise exposure in service.

2. Tinnitus of the right ear had its onset in service.


CONCLUSION OF LAW

1. Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.   Tinnitus of the right ear was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(b) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has consistently, competently, and credibly reported that his duties as a machine gunner working with a weapons platoon in service exposed him to acoustic trauma.  Specifically, for two years he was regularly exposed to the sounds of machine guns, 105 howitzers, and mortars without hearing protection.  See lay submissions, hearing testimony, and September 2011 VA examination report.  His DD Form 214 confirms a military occupation specialty (MOS) "Machinegunner."  The Veteran is competent to report a history of in-service noise exposure.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  There is no conflicting evidence of record.  Thus the Board finds that the Veteran was exposed to acoustic trauma in service.

A.  Bilateral hearing loss

The Veteran has reported that he first noticed hearing loss symptoms in the 1990s.  See VA examination report.  A buddy statement from a friend of 25 years, received in August 2011, reports: "In the past ten to twelve years, [the Veteran] has gradually been losing his hearing."  The Veteran contends that his progressively worsening hearing is related to acoustic trauma in service.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the above frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The current audiograms of record (dated in October 2010, September 2011, and June 2013) show hearing loss for VA purposes under 38 C.F.R. § 3.385.  As acoustic trauma in service has been established, the decision turns on whether his current bilateral hearing loss is related to service.

The Veteran's service treatment records (STRs) do not contain any complaints of hearing loss.  The STRs contain three audiograms taken at service entrance, separation, and what appears to be an attempted re-enlistment.  

March 1975 enlistment examination:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
10
10
--
20
LEFT
25
30
10
--
10

March 1977 separation examination:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10/15
10
10
10
LEFT
10
10
10
15
10

December 1983 enlistment examination:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
5
5
5
60
15

Thus, the Veteran did not have hearing loss for VA disability purposes in 1975 or 1977.  However, the 1983 audiogram does show hearing loss for VA purposes in the left ear (but not the right).

VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service, if evidence is received showing that a current disability is causally related to service.  Hensley, 5 Vet. App. at 159.

As to post-service noise exposure, at the hearing the Veteran testified that he drove trucks (18-wheelers or semis) for 35 years after service.  The Veteran's 1983 Report of Medical History shows his occupation to be "heavy equipment operator" and the Veteran's representative highlighted at the hearing that the Veteran did not drive construction equipment, but rather was in insulated cabs that exposed him to far less noise than machine gun fire.  

The Veteran was provided with a VA audiological examination in September 2011.  The Veteran reported his MOS and the details of his military noise exposure without hearing protection to the examiner.  As noted by the examiner, the Veteran had worked as a truck driver for 30 years and "denies any civilian, occupational, or recreational noise exposure."  The VA examiner opined that the Veteran's hearing loss was less likely than not a result of military noise exposure because hearing was normal at separation and there was no evidence of significant threshold shifts between enlistment and separation.  The examiner opined, "the hearing loss is at least as likely as not related to a post service occurrence."

The examiner failed to discuss the 1983 audiogram showing hearing loss in the left ear, the Veteran's reports of progressively worsening hearing, and why his current bilateral hearing loss could not be related to his noise exposure in service.  Moreover, the examiner attributes the hearing loss to an unspecified "post service occurrence" when the Veteran clearly denied any post-service noise exposure.  The examiner provided no reason for rejecting the Veteran's lay history.  Based on the foregoing, the Board finds this opinion is not probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Dr. D., a private ear, nose, and throat physician, saw the Veteran multiple times and submitted letters and a treatment record stating that the hearing loss is more likely than not caused by his military service as a machine gunner in a weapons platoon.  (See October 2010 treatment record and January 2012 and February 2013 letters.)  The Veteran testified that, at his appointments with Dr. D, he discussed his military noise exposure, post-service noise exposure, and his post-service occupational history as a truck driver.  The Board finds that the opinion of Dr. D is probative, as it considers the Veteran's competent and credible lay history.

Therefore, the probative evidence supports a finding that the Veteran's current bilateral hearing loss is related to his in-service noise exposure and hearing loss is warranted.

B.  Tinnitus

Tinnitus is a chronic disease within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, service connection for tinnitus may be established by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

The Veteran contends that his tinnitus began in and has continued since service.  Acoustic trauma in service has been established.

At the September 2011 VA examination, the VA examiner stated that "there were no complaints of tinnitus."  However, at the hearing, the Veteran testified, "I'm not familiar with the medical terms" and that he thought "the ringing which is constant . . . . was just part of the hearing loss.  I didn't know it was separate entities."  See transcript at 5-6.  He also testified that he did not tell the VA examiner about the tinnitus because "I assumed it was the same thing" as hearing loss.  Id. at 9.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran's reports of constant ringing, and his explanation for not mentioning the symptom to the examiner, to be competent and credible, and thus finds that the Veteran has a current disability of tinnitus.

While the Veteran's STRs are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  38 C.F.R. § 3.159(a)(2); Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 470.  The fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  At his hearing the Veteran testified, "The ringing has been constant since I remember being in the Marines.  But that's how long it's been, since 1975."  He testified that the ringing was only in his right ear.  See transcript at 10-11.  Given the Veteran's credible explanation for not mentioning the ringing at his VA examination, the Board finds that this absence of reported symptoms is less probative than the Veteran's hearing testimony.

The Board finds that the Veteran's competent, credible report of ringing in his right ear from service to the present establishes continuity of tinnitus symptomatology and service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus of the right ear is granted.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


